259 S.W.3d 62 (2008)
STATE of Missouri, Respondent,
v.
Don J. ERSERY, Appellant.
No. WD 67902.
Missouri Court of Appeals, Western District.
April 22, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied May 27, 2008.
Application for Transfer Denied August 26, 2008.
Susan Lynn Hogan, Kansas City, MO, for Appellant.
*63 Jaime Wilson Corman, Jefferson City, MO, for Respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge and JOSEPH M. ELLIS, Judge.

ORDER
PER CURIAM.
Don Ersery appeals from his convictions by jury of one count of murder in the second degree, § 565.021, and one count of abandonment of a corpse, § 194.425. No jurisprudential purpose would be served by a formal written opinion. However, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 30.25(b).